Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 8, 2021

                                      No. 04-21-00032-CV

                                       Ociele GRIFFIN Jr.,
                                            Appellant

                                                 v.

                              VIA METROPOLITAN TRANSIT,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV09061
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER

       Appellant, Ociele Griffin Jr., seeks to appeal a final judgment signed by the trial court on
August 26, 2020. Griffin did not file a motion that extended the appellate timetable and the
notice of appeal does not meet the requirements for a restricted appeal. See TEX. R. APP. P.
25.1(d)(7), 26.1(a). Therefore, Griffin’s notice of appeal was due September 25, 2020 (thirty
days after the judgment was signed), or a motion for extension of time to file the notice of appeal
was due fifteen days later. See TEX. R. APP. P. 26.1, 26.3. Griffin’s notice of appeal was filed by
mail and received on February 1, 2021.

       The notice of appeal was filed more than four months after it was due. “[O]nce the period
for granting a motion for extension of time under Rule [26.3] has passed, a party can no longer
invoke the appellate court’s jurisdiction.” Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997)
(construing the predecessor to rule 26). We therefore order Ociele Griffin Jr. to file a response
by February 18, 2021, establishing that the notice of appeal was timely filed or showing cause
why this appeal should not be dismissed for lack of jurisdiction. If Griffin fails to satisfactorily
respond within the time provided, the appeal will be dismissed for lack of jurisdiction or
pursuant to Rule 42.3(c). See TEX. R. APP. P. 42.3(a), (c).

       All deadlines in this appeal are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court